Citation Nr: 1401709	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  For the period prior to May 2, 2013, entitlement to a disability rating in excess of 40 percent for a lumbosacral strain with degenerative joint disease (low back disability).

2.  For the period beginning on May 2, 2013, entitlement to a disability rating in excess of 60 percent for a low back disability.

3.  For the period prior to May 2, 2013, entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Boise, Idaho.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO located in Boise, Idaho.  A transcript of the proceeding has been associated with the claims file.

In April 2013, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

Subsequently, an August 2013 RO decision granted a higher 60 percent rating for the Veteran's back disability, granted separate 20 and 10 percent ratings for right and left lower extremity radiculopathy, respectively, and granted entitlement to TDIU, all effective May 2, 2013 (the date of the most recent VA examination).  As this did not constitute a grant of the full benefits sought on appeal, these matters remained before the Board.


FINDINGS OF FACT

1.  In January 2014, before the Board promulgated a decision, the Board received a letter from the Veteran by way of his representative that expressed the Veteran's desire to withdraw from appellate review his claim for a disability rating in excess of 40 percent disabling for his low back disability for the period prior to May 2, 2013, and 60 percent thereafter.

2.  In January 2014, before the Board promulgated a decision, the Board received a letter from the Veteran by way of his representative that expressed the Veteran's desire to withdraw from appellate review his claim for entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of an appeal of a claim for disability ratings in excess of 40 percent prior to May 2, 2013, and 60 percent thereafter for a low back disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 38 U.S.C.A. § 20.204 (2013).

2.  The criteria for withdrawal by the Veteran of an appeal of a claim for entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or his authorized representative.  38 C.F.R. § 20.204 (2013).  

In January 2014, before the Board promulgated a decision in these matters, the Veteran submitted a written request by way of his representative to withdraw from appellate consideration his claims for increased ratings for his service-connected low back disability and for entitlement to TDIU.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claims, and they must therefore be dismissed.


ORDER

For the period prior to May 2, 2013, entitlement to a disability rating in excess of 40 percent for a low back disability is dismissed.

For the period beginning on May 2, 2013, entitlement to a disability rating in excess of 60 percent for a low back disability is dismissed.

For the period prior to May 2, 2013, entitlement to a TDIU is dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


